  Case 19-01069-SDM        Doc 15     Filed 02/20/20 Entered 02/20/20 10:05:29             Desc AP Hrg
                                       DTL/Resp Page 1 of 1
                                                                                        CM/ECF hrg5resp
                                                                                          Rev. 07/28/17)

                          UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF MISSISSIPPI

In Re: Michael G Harris, II                         )                 Case No.: 19−13639−SDM
       Debtor(s)                                    )                 Chapter: 7
                                                    )
                                                    )
                                                    )


Oxford University Bank                              )                 Adversary Proceeding No.:
Plaintiff(s)                                        )                 19−01069−SDM
    vs.                                             )
Michael G Harris II                                 )
Defendant(s)                                        )


      PLEASE TAKE NOTICE that a hearing will be held at:
             Greenville Federal Building, 305 Main Street, Greenville, MS 38701
             on 4/8/20 at 10:00 AM
             Responses Due: 3/17/20
             to consider and act upon the following:
             13 − Response to Affirmative Defenses and Counter−Claim, Motion to Dismiss
             Counter−Claim and Motion to Dismiss Crossclaim−Defendant Filed by William F.
             Schneller on behalf of Oxford University Bank (RE: related document(s)9 Answer to
             Complaint filed by 3rd Party Plaintiff Michael G Harris, Defendant Michael G
             Harris, Counterclaim, Third−Party Complaint). (Schneller, William) Modified text
             on 2/20/2020 (Barker, Carrie).

                  * The Court will consider the Plaintiff's Motion to Dismiss
              Counter−Claim and Motion to Dismiss Third Party Defendants at the
                                           hearing.
       Should any party receiving this notice respond or object to said motion such response or
objection is required to be filed with the Clerk of this court and served on the Attorney for
Movant on or before said response due date. If any objection or response is filed, an evidentiary
hearing will be held on the above mentioned date regarding any facts not stipulated to by the
parties. If no objection or response is filed, the Court may consider said motion immediately after
the objection or response due date.
Dated: 2/20/20
                                                        Shallanda J. Clay
                                                        Clerk, U.S. Bankruptcy Court
                                                        BY: LLG
                                                            Deputy Clerk
